DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on February 22, 2022, hereinafter “Reply”, after non-final rejection of November 19, 2021, hereinafter “Non-Final Rejection”.  Claims 1, 11, and 20 have been amended, no claims have been added, and claim 7 has been cancelled.  Claims 1-6 and 8-20 remain pending in the application. 

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A computer-implemented method for executing workloads on processors, the method comprising: 
computing a forecasted amount of processor use for each workload included in a first plurality of workloads using a trained machine-learning model; 
based on the forecasted amounts of processor use, computing a numeric performance cost estimate associated with an estimated level of cache interference arising from executing the first plurality of workloads on a first plurality of processors, wherein the numeric performance cost estimate is computed based on (i) a first term for balancing the forecasted amounts of processor use across a plurality of lowest-level caches (LLCs) shared by the first plurality of processors and (ii) a second term for balancing the forecasted amounts of processor use across a plurality of additional caches shared by the first plurality of processors, and wherein the plurality of additional caches are at one or more cache levels that are higher than a cache level associated with the plurality of LLCs; and 
determining at least one processor assignment based on the numeric performance cost estimate, 
wherein at least one processor included in the first plurality of processors is subsequently configured to execute at least a portion of a first workload included in the first plurality of workloads based on the at least one processor assignment.

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  
A computer-implemented method for executing workloads on processors, the method comprising:  computing a forecasted amount of processor use for each workload included in a first plurality of workloads using a trained machine-learning model; based on the forecasted amounts of processor use, computing a numeric performance cost estimate associated with an estimated level of cache interference arising from executing the first plurality of workloads on a first plurality of processors, wherein the numeric performance cost estimate is computed based on (i) a first term for balancing the forecasted amounts of processor use across a plurality of lowest-level caches (LLCs) shared by the first plurality of processors and (ii) a second term for balancing the forecasted amounts of processor use across a plurality of additional caches shared by the first plurality of processors, and wherein the plurality of additional caches are at one or more cache levels that are higher than a cache level associated with the plurality of LLCs; and determining at least one processor assignment based on the numeric performance cost estimate, wherein at least one processor included in the first plurality of processors is subsequently configured to execute at least a portion of a first workload included in the first plurality of workloads based on the at least one processor assignment.   

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Furthermore, when considering the independent claims 11 and 20, the independent claims 11 and 20 are allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Felter et al. (US 2018/0260330 A1) discloses dynamically allocating cache in a multi-tenant infrastructure includes monitoring cache usage for multiple workloads in a multi-tenant processing infrastructure to determine a workload phase. A baseline performance level per workload is determined. The baseline performance level is dependent upon the workload phase. The workloads for each tenant are categorized based on cache utilization and the cache is allocated to each workload based on the baseline performance level, cache utilization, and system wide cache capacity.
Madugula et al. (US 2019/0213130 A1) discloses, in one embodiment, a processor comprises a prefetcher comprising a plurality of trackers, a tracker of the plurality of trackers to store a prefetch mask to indicate which cache lines of a sector of a sectored cache have been prefetched from a system memory to the sectored cache; and a prefetch issuer comprising circuitry, the prefetch issuer to generate a prefetch request to prefetch cache lines of the sector of the sectored cache from the system memory into the sectored cache based on a prefetch confidence metric associated with the sector of the sectored cache.
Ibrahim et al. (US 2020/0293445 A1) discloses a method of dynamic cache configuration includes determining, for a first clustering configuration, whether a current cache miss rate exceeds a miss rate threshold. The first clustering configuration includes a plurality of graphics processing unit (GPU) compute units clustered into a first plurality of compute unit clusters. The method further includes clustering, based on the current cache miss rate exceeding the miss rate threshold, the plurality of GPU compute units into a second clustering configuration having a second plurality of compute unit clusters fewer than the first plurality of compute unit clusters.
Idreos et al. (US 2021/0097044 A1) discloses various approaches for determining the operation cost of a computational workload that is executed on a computational apparatus and accesses data stored in a data structure include decomposing the data structure into multiple data layout primitives, each data layout primitive corresponding to a smallest, fundamental layout aspect of the data structure; decomposing the computational workload into multiple data access primitives, each data access primitive corresponding to a computational mechanism for accessing the data stored in the data structure; determining a hardware profile associated with the apparatus; and computing the operation cost of the computational workload on the apparatus based at least in part on the data layout primitives, the data access primitives, and the hardware profile.
Hwang et al. (US 2018/0300182 A1) discloses a hypervisor-based virtual machine isolation apparatus and method. The hypervisor-based virtual machine isolation method performed by the hypervisor-based virtual machine isolation apparatus includes when a hypervisor starts to run virtual machines, allocating one or more colors to each of the virtual machines, allocating a page frame corresponding to the allocated colors to the corresponding virtual machine, allocating an accessible core depending on the colors of the virtual machine, and performing isolation between virtual machines corresponding to an identical color by changing a temporal/spatial scheduling order between the virtual machines corresponding to the identical color.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136


 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136